 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
 9   Attorneys for Defendant

10                                   UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA

12                                              FRESNO DIVISION

13
                                                           )   Case No. 1:19-cv-00192-SKO
14   EDWARD CRANE,                                         )
                                                           )   STIPULATION AND ORDER FOR AN
15                    Plaintiff,                           )   EXTENSION OF TIME
                                                           )
16           vs.                                           )   (Doc. 17)
                                                           )
17                                                         )
     ANDREW SAUL,                                          )
18   Commissioner of Social Security,                      )
                                                           )
19                                                         )
                      Defendant.                           )
20                                                         )
                                                           )
21                                                         )

22           IT IS HEREBY STIPULATED, by and between the parties through their respective

23   counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of

24   time, from January 8, 2020 to February 7, 2020, for Defendant to respond to Plaintiff’s Opening

25   Brief (Dkt. No. 16).

26           This is Defendant’s first request for an extension of time. Good cause exists for this

27   extension due to Defendant’s counsel’s workload as described below. Since Plaintiff’s Opening

28   Brief was filed on December 9, 2019, Defendant’s counsel has worked on approximately 18

     Stip. to Extend Time & Order; 1:19-cv-00190-SKO

                                                       1
     district court cases, as well as a Ninth Circuit appeal. Counsel is also responsible for other
 1
     substantive non-litigation matters in the Office of General Counsel.
 2
             Additional time is required to review the record, to evaluate the numerous issues raised in
 3
     Plaintiff’s brief, to determine whether options exist for settlement, and if not, to prepare
 4
     Defendant’s response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these
 5
     tasks as soon as possible. This request is made in good faith and with no intention to unduly
 6
     delay the proceedings, and counsel apologizes for any inconvenience.
 7
 8           Plaintiff does not oppose Defendant’s request for an extension of time. The parties

 9   further stipulate that the deadline for any reply by Plaintiff, if necessary, will be extended

10   accordingly.

11                                                     Respectfully submitted,

12   Dated: January 6, 2020                            FORSLUND LAW LLC
13
                                                       /s/ Jacqueline A. Forslund*_____
14                                                     (*as authorized via email on January 6, 2020)
                                                       JONATHAN O. PENA, ESQ.
15                                                     Attorney for Plaintiff
16
     Dated: January 6, 2020                            McGREGOR SCOTT
17                                                     United States Attorney
                                                       DEBORAH LEE STACHEL
18                                                     Regional Chief Counsel, Region IX
19                                                     Social Security Administration

20                                              By:    /s/ Allison J. Cheung
                                                       ALLISON J. CHEUNG
21                                                     Special Assistant U.S. Attorney
22                                                     Attorneys for Defendant

23
24
25
26
27
28

     Stip. to Extend Time & Order; 1:19-cv-00190-SKO

                                                       2
                                                       ORDER
 1
 2            The Court has reviewed the parties’ above stipulation (Doc. 17) and approves Defendant’s
 3   request for additional time to file his responsive brief. The Court GRANTS Defendant an
 4
     extension until February 7, 2020, to file his responsive brief. All remaining deadlines in the
 5
     Court’s scheduling order (Doc. 5) are extended accordingly.
 6
 7   IT IS SO ORDERED.

 8   Dated:     January 7, 2020                                  /s/   Sheila K. Oberto           .
 9                                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Extend Time & Order; 1:19-cv-00190-SKO

                                                       3
